DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
	As discussed in the advisory action of 3/5/2021, applicant's amendments to the independent claims add the phrase "...of a cycle that indicates an electric current, an electric field or a combination thereof. The Afzal reference clearly shows sensors reading the current value of a circuit. A current value, by definition, must be made up of data from at least one full cycle of the electrical wave form. Thus, "wave data of a cycle that indicates an electrical current" is read broadly to include an instantaneous measurement of current at the measuring point in the circuit. 
	Previous USC 112 new matter rejections are removed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0004446 to Dorn et al in view of U.S. Patent Publication 2013/0054183 to Afzal et al.
With regard to claims 1-3, Dorn shows a system, computer implemented method, and computer programmed product for recording wave data (paragraph 0137 – current data) from local sensors and adjacent sensors in a power grid having a plurality of sensors distributed in a power grid to compare the wave data with historical fault data (Paragraphs 0213-0214, Figure 1, Historical data 136) to detect an actual fault region in the power grid (paragraph 0139-0141), each sensor being upstream of one adjacent sensor and downstream of an other adjacent sensor (paragraphs 0164-0165); and performing a subsequent verification to verify the actual fault region (paragraph 0140 – “once a fault has been detected, classified, categorized, characterized and isolated. This process may also be responsible for collecting, filtering, collating and de-duplicating faults”).
With regard to claim 1, Dorn shows a processor and memory in a main controller in paragraph 0112.
Dorn does not show that the subsequent verification to verify the actual fault region is done based on a comparison with an adjacent sensor.
Afzal shows using data from an adjacent sensors to verify the actual fault region (paragraph 0039) and that this comparison is done with the adjacent sensor.  Paragraph 0039 of Afzal says “…sensor A may identify a fault current, but another sensor unit B may not identify the fault current.  This may indicate that the location of the fault current is along a power line 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the verification concepts shown in Afzal to verify the fault regions in the sensor network of Dorn because “even more precise information about the location of a condition may be obtained” (Afzal, 0039).


Referring to claim 4, Dorn shows identifying a region of the power grid as a candidate fault region for including a potential fault by identifying the region as the candidate fault region based only on first data in the wave data, after the identifying, verifying the identified candidate fault region, during the perfuming the subsequent verification, as an actual fault region based only on second data in the wave data (paragraph 0105 - “the substation may combine the data indicating the fault with information from other sensors to further refine the analysis of the fault”).
Referring to claim 5, Dorn shows wherein the identifying a region as a candidate fault region comprises: retrieving historical normal data collected by the first sensor from a repository (paragraphs 0124-0125); determining a first similarity between the first data and the historical 
Referring to claim 6, Dorn shows wherein the identifying a region as a candidate fault region comprises: retrieving the historical fault data collected by the plurality of sensors from a repository (paragraphs 0124-0125); determining a second similarity between the first data and the historical fault data; and identifying the region as the candidate fault region by comparing the second similarity with a second threshold (0105 and 0185).
Regarding claims 5 and 6, Dorn shows a history database containing both normal and fault data along with event data indicating which data is considered faulty with the ability to compare the historical data to the current data.
Referring to claim 7, Afzal shows wherein the plurality of sensors are distributed in the power grid at uneven distances from one another (Afzal shows identifying the distance to a fault in paragraph 0039 using the sensor data and current measurements from upstream sensors.  In Figure 7, Afzal shows a series of sensor units but makes no suggestion that they are evenly spaced.  As power lines are not geometrically run in even distances, there is no indication that these sensor units would or should be evenly spaced).
Referring to claim 9, Afzal shows wherein the power grid comprises a plurality of power lines, and wherein the plurality of sensors are mounted to each of the plurality of power lines such that each sensor corresponds to each power line (paragraph 0007-0009 as shown above).
Referring to claim 10, Afzal shows performing a preliminary identification of a candidate fault region based only on the wave data collected by the sensor (fault current); and wherein the subsequent verification is performed on the preliminary identification of the candidate fault region (looking at adjacent sensors).
This information may be used to dispatch a maintenance crew to power line segment 716 in order to perform maintenance or preventative maintenance as may be appropriate.”)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117